IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALEXI SANTIO DELMORAL, : CIVIL ACTION NO. 3:18-cv-0018
Petitioner : (Judge Munley)
v.
MARK GARMAN, THE ATTORNEY:
GENERAL OF THE STATE OF
PENNSYLVANIA,

Respondent :

oooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooo
oooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooo

M
AND NOW, to wit, this 28th day of November 2018, upon consideration of the
issue of the timeliness of the petition for writ of habeas corpus, and for the reasons set
forth in the Court’s Memorandum of the same date, it is hereby OKDERED that:
l. The petition for writ of habeas corpus is DEEMED tirnely.

2. Within twenty-one (21) days of the date of this order, Respondent shall
answer the allegations in the petition for writ of habeas corpus in the
manner required by Rule 5 of the Rules Governing § 2254 Cases in the
United States Courts, and attach pertinent portions of the state court record.
§ R. GOVERNING § 2254 CASES R. l(b), 5(b)-(d) (explaining required
contents of answer and supporting materials).

3. Respondent shall file a memorandum of law in suppolt of the answer.
4. The memorandum of law shall contain the relevant facts and procedural

history of the case, a recommended disposition of the petition, and
citations to the state court record and pertinent case law.

 

 

5. Petitioner shall be permitted to file, within fourteen (14) days of the date on
which the answer is tiled, a reply to the answer. § R. GOVERNING §
2254 CASES R. l(b), 5 (e).

 

 

 

 

6. The Court will decide whether to hold a hearing on the basis of the petition,
Respondents’ answer, and, if filed, Petitioner’s reply.

BY THE COURT:

s/J ames M. Munley
JUDGE JAMES M. MUNLEY

United States District Court

